DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 9/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,118,013 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2012/0187399).
Regarding claims 1 and 5:
Fukuda discloses a flexible substrate comprising a layer of polyimide [0001-0002]. The layer is formed from a solution of polyimide precursor [0380]. The precursor results from the reaction of a tetracarboxylic acid dianhydride and a diamine [0385].
Suitable dianhydrides include 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,2',3,3'-biphenyltetracarboxylic acid dianhydride, 2,3',3,4'-biphenyltetracarboxylic acid dianhydride, p-phenylenebistrimellitic acid monoester acid dianhydride, and p-biphenylenebistrimellitic acid monoester acid dianhydride, which can be used singly or as a mixture of two or more kinds [0163-0164; 0387]. Fukuda teaches 3,3',4,4'-biphenyltetracarboxylic acid dianhydride, 2,3,3',4'-biphenyltetracarboxylic acid dianhydride, and 2,3,2',3'-biphenyltetracarboxylic acid dianhydride can be used from the viewpoint of lowering the coefficient of hygroscopic expansion and from the viewpoint of broadening the choice of the diamine [0401]. Additionally, 3,3',4,4'-biphenyltetracarboxylic acid dianhydride provides lowered linear thermal expansion properties [0424]. Fukuda teaches p-phenylenebistrimellitic acid monoester acid 
Suitable diamines include p-phenylenediamine and 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (i.e., 2,2’-bis(trifluoromethyl)benzidine) from the viewpoint of lowered hygroscopic expansion [0411-0415].
In addition to the above teachings, Fukuda discloses a polyimide precursor solution 8, which results from the reaction of 99 mmol of BPDA, 80 mmol of PPD, and 20 mmol of TFMB [Table 1 on p36].
In view of Fukuda’s teachings of a combination of two dianhydrides, and the teachings that the monomers can be selected to provide the desired coefficients of hygroscopic expansion and thermal expansion and other properties, one of ordinary skill in the art would be motivated to modify the disclosed polyimide precursor solution 8 to provide such properties as desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use p-phenylenebistrimellitic acid monoester acid dianhydride or p-biphenylenebistrimellitic acid monoester acid dianhydride in combination with the BPDA of polyimide precursor solution 8, including in amounts within the presently claimed ranges, to provide the desired noted properties, and thereby achieve the claimed invention.
Regarding claim 2:
Fukuda teaches 3,4'- and 4,4'-diaminodiphenyl ether; 2,2-bis[4-(3-aminophenoxy)phenyl]propane.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional diamines to provide the properties desired for a given end use.
Regarding claim 4:
Fukuda teaches pyromellitic dianhydride, 3,3',4,4'-benzophenonetetracarboxylic acid dianhydride, etc. [0163; 0387].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use additional dianhydrides to provide the properties desired for a given end use.
Regarding claims 6-7
The layer of polyimide is formed on a metal foil substrate to provide a flexible substrate [0002; 0030]. The flexible substrate can have circuits, i.e., it can be a flexible printed wiring board [0262].


Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.

The terminal disclaimer filed on 9/17/2021 overcomes the previous provisional nonstatutory double patenting rejection over previously copending Application No. 15/417,667. The examiner notes that following the most recent Office Action in the present application, previously copending application ‘667 issued as Patent Number 11,118,013. Therefore, the terminal disclaimer properly refers to the patent granted on the previously copending application.

Applicant’s amendments to claim 1 overcome the previous rejections over Kato (US 5,571,579). 

Regarding rejections over Fukuda, Applicant resubmits a Declaration previously filed in the parent application 15/417,667 on 2/16/2021 and provides a new Declaration, both of which provide additional examples of the claimed invention and results thereof. Applicant argues the data demonstrates that the claimed combination of specific diamine components and specific tetracarboxylic acid anhydride components in specific proportions results in low dielectric rate, low dielectric tangent, low thermal expansion coefficient, low water absorption rate, and flame retardancy, none of which was disclosed or suggested by Fukuda (Remarks, p7).
The examiner appreciates Applicant’s efforts to provide additional data for consideration. The examiner has reviewed the data, but respectfully submits the data is not commensurate in scope with the claimed invention. The data does not demonstrate all of the claimed monomers and does not demonstrate the results across the claimed ranges sufficiently such that one of ordinary skill in the art would be able to extrapolate across the scope of the claimed invention.
In particular, the examiner notes for the dianhydride components, only a combination of TAHQ and s-BPDA, and a combination of N26DB and s-BPDA have been demonstrated. There appears to be no showing using p-biphenylenebistrimellitic acid monoester acid dianhydride, which is taught by Fukuda. Given the structural differences between these monomers, one of ordinary skill would not be able to extrapolate the results across the claimed genus.
Additionally, for the diamine components, although Applicant has demonstrated p-PDA in combination with each of TFMB, 1,3-bis(3-aminophenoxy)benzene, and 2,2’-dimethyl-4,4’- diaminobiphenyl, the demonstrated amounts are not commensurate in scope with the claimed invention. Claim 1 requires 75 mol% or more of p-PDA based on the whole of the diamine component, but makes no specific requirement for the additional diamine. In other words, claim 1 encompasses an amount of TFMB, 1,3-bis(3-aminophenoxy)benzene, and/or 2,2’-dimethyl-4,4’- diaminobiphenyl in the range of greater than 0 mol% and less than 25 mol% relative to the whole of the diamine component. The provided examples do not demonstrate results across these ranges. Most of the inventive examples use a combination of 75 mol% of p-PDA, 17 mol% of TFMB, and 8 mol% TPE-R (the latter not being a claimed component). In the new Declaration, Applicant additionally provides examples using 75 mol% p-PDA and 17 mol% of TFMB in combination with either 1,3-bis(3-aminophenoxy)benzene or 2,2’-dimethyl-4,4’- diaminobiphenyl; an example using 83 mol% of p-PDA and 17 mol% of TFMB; an example using 92 mol% of p-PDA and 8 mol% of 1,3-bis(3-aminophenoxy)benzene; and an example using 83 mol% of p-PDA and 17 mol% of 2,2’-dimethyl-4,4’- diaminobiphenyl. One of ordinary skill in the art would not be able to extrapolate these narrow demonstrations across the broader claimed ranges.
Furthermore, at least one of the comparative examples falls within the claimed ranges, but does not possess the stated beneficial results. Additional Comparative Example 3 (disclosed in Table A of the Declaration first filed in the parent application) uses 75 mol% of p-PDA, 5 mol% of TFMB, and 20 mol% of TPE-R, and 50 mol% of TAHQ and 50 mol% of s-BPDA. These components and amounts are all within the claimed ranges, but Applicant stated this comparative example has a CTE of 26 ppm, which is considered a poor result. This demonstrates the claimed invention does not possess the stated beneficial results and provides further evidence that one of ordinary skill in the art would not be able extrapolate the beneficial results across the scope of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787